Citation Nr: 0011765	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-25 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for chronic lumbosacral strain, effective from June 
2, 1997.

2.  Entitlement to a disability rating in excess of 10 
percent for chronic lumbosacral strain, effective from March 
30, 1995, to June 1, 1997.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to March 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which awarded service connection for lumbosacral 
strain, evaluated as 10 percent disabling, effective from 
March 30, 1995; evaluated as 20 percent disabling, effective 
from June 2, 1997; and evaluated as 10 percent disabling, 
effective December 17, 1997.  

In May 1995, the veteran filed a claim of service connection 
for, among other conditions, a lower back disorder, a 
bilateral knee disorder, and a fracture of her right fifth 
digit.  By a December 1995 decision, the RO denied her lower 
back claim, finding that the record was negative for 
diagnosis of a chronic lumbar spine disorder that occurred in 
service or within an applicable presumptive period.  The May 
1995 decision granted service connection for a bilateral knee 
disability and a right fifth digit spiral fracture, both 
evaluated as zero percent disabling.  The veteran perfected 
an appeal of that decision as it pertained to the lower back 
disorder, the service-connected bilateral knee disability, 
and the service-connected right fifth digit spiral fracture.  
In the substantive appeal, the veteran also requested a 
hearing before a member of the Board. 

In May 1997, the RO issued a supplemental statement of the 
case which increased the disability rating assigned to the 
veteran's bilateral knee disability from zero percent to 10 
percent for each knee.  In July 1997, the veteran informed 
the RO that she was withdrawing her appeal as to the 
bilateral knee disability, as she was satisfied with the 10 
percent evaluation for each knee.  

In subsequent statements received by the RO, the veteran 
appeared to suggest that the sole issue remaining on appeal 
pertained to the evaluation of her lumbosacral strain.  In 
July 1998, the RO requested that the veteran clarify whether 
she desired to continue her appeal as to the disability 
rating assigned to the right fifth digit fracture.  In the 
substantive appeal filed in September 1998, the veteran 
specifically noted that she was appealing only the issue of 
the disability rating assigned to her lumbosacral strain.

The September 1998 substantive appeal also reflects that the 
veteran withdrew her request for a hearing before a member of 
the Board.  The Board finds that the withdrawal of the 
hearing request was valid, and proceeds with the instant 
appeal.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the 
instant case, remains an "original claim" and is not a new 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  In this case, the RO has 
provided a staged rating for discrete intervals during the 
pendency of the appeal.  However, the RO certified the issue 
as an increased rating for lumbosacral strain.  In light of 
Fenderson, the Board recharacterizes the issues as set forth 
above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Service connection has been established for lumbosacral 
strain, rated as 10 percent disabling from March 30, 1995, to 
June 1, 1997; and rated as 20 percent disabling from June 2, 
1997.

3.  The most current medical evidence of record reflects that 
the veteran has chronic lumbosacral strain; manifested by 
moderate limitation of motion, with a moderate degree of 
functional impairment based on pain and fatigability.

4.  The preponderance of the evidence shows that, prior to 
June 2, 1997, the veteran's lumbosacral strain was productive 
of subjective complaints of characteristic pain, to include 
arthralgia; and without moderate limitation of motion, muscle 
spasm on forward bending, or loss of lateral spine motion, 
unilateral, in standing position.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for chronic lumbosacral strain, effective from June 
2, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1999).

2.  The criteria for a disability rating in excess of 10 
percent for chronic lumbosacral strain, effective from March 
30, 1995, to June 1, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran was separated from service on March 
29, 1995, and she filed a claim of service connection for a 
"mid - lower" back disorder in May 1995.  The record 
reflects that the veteran incurred lower back pain in service 
as a result of her involvement in a motor vehicle accident in 
November 1994.  Because she was on leave at the time of the 
accident, the veteran sought treatment from her private 
physician, who prescribed Motrin.

The veteran was afforded VA general examination in May 1995.  
She complained, in pertinent part, of high thoracic back pain 
at approximately the T3 level, extending down to 
approximately the L1, L2 level.  There was no complaint of 
radiation to the upper or lower extremities.  Examination 
revealed that flexion of the back was to 90 degrees; 
extension was to 30 degrees.  Right and left bending was to 
30 degrees, and back rotation was to 45 degrees.  The veteran 
was able to walk on her toes and heels without difficulty.  
Pertinent diagnoses were arthralgia, thoracic spine, T3 
level, with kyphosis; and upper lumbar arthralgia, 
nonradicular, post motor vehicle accident in November 1994.

The RO denied the veteran's claim of service connection for a 
lower back condition in a December 1995 decision, finding 
that the record contained no evidence of a diagnosis of a 
chronic lumbar spine disorder that occurred in service or 
within an applicable presumptive period.  The veteran filed a 
timely appeal of that decision.

The veteran was afforded additional VA examination in June 
1997.  She presented with complaints of difficulty standing 
due to low back pain, along with difficulty walking more than 
two blocks.  She expressed that the pain was "tolerable."  
The VA physician diagnosed the veteran with chronic 
lumbosacral strain/sprain, which relapsed and recurred.  The 
examiner opined that the pain the veteran experienced in her 
low back was more likely than not related to the 1994 motor 
vehicle accident.  

The veteran underwent VA orthopedic examination in December 
1997.  She reported that she had two children subsequent to 
her separation from service, and her pregnancies aggravated 
the lower back pain.  Examination revealed no localized 
tenderness or muscular spasm in the lower back.  Range of 
motion of her lumbar spine revealed forward flexion to 100 
degrees and backward extension to 30 degrees.  Left and right 
lateral flexion was to 30 degrees, and left and right lateral 
rotation was to 60 degrees.  The VA examiner noted that none 
of the above motions produced pain.  There was no decrease in 
the range of motion upon repetitive motions or motions of 
resistance.  X-rays of the lumbar spine were within normal 
limits.  Diagnosis was low back strain.   

After review of the VA examinations and the veteran's 
symptomatology, the RO issued a July 1998 decision which 
awarded service connection for lumbosacral strain, evaluated 
as 10 percent disabling under Diagnostic Code 5295, effective 
from March 30, 1995; evaluated as 20 percent disabling, 
effective from June 2, 1997; and evaluated as 10 percent 
disabling, effective December 17, 1997.  The veteran 
initiated the instant appeal, contending that her lumbosacral 
strain warranted a higher evaluation, as the pain manifested 
by said disability rendered her barely able to move on some 
days, and was productive of many limitations on her life.

The veteran presented for additional VA examination in 
September 1998.  She complained of constant pain in her lower 
back which left her unable to do any repeated bending or 
heavy lifting.  She stated that she was unable to lift her 
two-year-old child.  She reported having difficulty 
"straightening up," and had difficulty sitting for extended 
periods of time.  She expressed that it was difficult to sit 
in a chair longer than 10 to 15 minutes before having to move 
around, get up, or change positions.  She stated that 
coughing aggravated her lower back pain.  She also informed 
the VA physician that she had become aware of a "bump" in 
her lower back area.  Examination revealed that the "bump" 
in the lower back area was an ill-defined thickening of the 
subcutaneous fatty tissue in the midline at the lumbosacral 
level.  There was no indication of any kind of  tumor.  The 
veteran stood erect without evidence of muscle spasm, 
guarding, or list.  She described pain in the midline, from 
the thoracolumbar level down through the spine to the 
lumbosacral level.  The VA physician found no tenderness in 
that area.  It was noted that the range of motion of 
veteran's lower back was definitely limited because of her 
reported back pain.  Forward flexion was limited to 45 
degrees and she was barely able to get her fingertips to the 
level of her knees.  Extension and lateral bending were both 
limited to about 10 degrees bilaterally.  The veteran was 
able to get down into a squatting position, and she got on 
and of the examining table without any obvious discomfort.  
Straight leg raising was negative at 90 degrees bilaterally 
in the sitting position.  Straight leg raising was to 60 
degrees in the supine position, bilaterally, and was 
productive of some discomfort in the lower back area.  The 
examiner opined that current X-rays were not indicated, as 
the X-rays taken in December 1997 were "unremarkable."  The 
VA physician gave the following diagnosis:

The [veteran] has evidence of chronic 
nonspecific musculoligamentous strain of 
the lumbar spine.  This has been 
complicated by excessive weight gain (in 
excess of 35 pounds) and the recent birth 
of two children.  However, there are no 
significant abnormal objective findings.  
It would appear that [the veteran] has a 
moderate degree of functional impairment 
with regards to her ability to do 
repeated bending, heavy lifting, twisting 
activities of the low back, etc.  This 
functional impairment would be on the 
basis of pain and fatigability.

After consideration of the findings and diagnosis shown by 
the September 1998 VA examination, the RO issued a 
supplemental statement of the case in August 1999 which held 
that said evidence warranted an increased evaluation to 20 
percent under Diagnostic Code 5295, effective from June 2, 
1997.  The RO also noted that there were no objective 
findings or subjective complaints before June 2, 1997, that 
warranted a 20 percent evaluation under Diagnostic Code 5295 
prior to that date.

Legal Criteria and Analysis.  Under the applicable criteria, 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  In regard to any request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  The degree of impairment resulting from a disability 
is a factual determination and the Board's primary focus in 
such cases is upon the current severity of the disability.  
Id. at 57-58; Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5295 
provide for the evaluation of lumbosacral strain.  With 
characteristic pain on motion, a rating of 10 percent is 
provided.  With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position, 
a rating of 20 percent is provided.  When lumbosacral strain 
is severe; with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  The maximum evaluation available under Diagnostic 
Code 5295 is 40 percent.

The veteran's back disability could also be rated under 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  The maximum evaluation available under Diagnostic 
Code 5292 is 40 percent.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1999).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1999).  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (1999).

In the instant case, the totality of the evidence (most 
significantly the findings of VA examination in September 
1998; see Francisco and Solomon, both supra) has consistently 
shown that the veteran's lumbosacral strain is productive of 
moderate limitation of motion of the lumbar spine, with 
associated pain and functional impairment.  VA physicians 
have expressly characterized the limitation of motion caused 
by the veteran's lumbosacral strain as "moderate."  Because 
there is no evidence suggesting that the limitation of motion 
of the veteran's lumbar spine could be characterized as 
"severe," the Board finds that a rating in excess of 20 
percent is not warranted on the basis of limitation of motion 
of the lumbar spine under Diagnostic Code 5292.  

Further, the VA examinations are entirely negative for 
showing the criteria that would warrant a 40 percent rating 
under Diagnostic Code 5295.  Although VA examination in 
September 1998 arguably reflects that the veteran has 
experienced a marked limitation of forward bending in a 
standing position, that examination, and all others of 
record, are negative for establishing that the veteran has 
experienced "severe" lumbosacral strain manifested by 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, 
such that would warrant a disability rating of 40 percent 
under Diagnostic Code 5295.

The Board finds that the reports of the VA examinations 
adequately portray the functional loss due to pain, as well 
as, the degree of loss of function due to weakened movement, 
excess fatigability, or incoordination, in accordance with 38 
C.F.R. §§ 4.10, 4.40, 4.45, and demonstrate that any such 
functional loss is contemplated by the RO's assignment of a 
20 percent disability rating under Diagnostic Code 5295, 
effective from June 2, 1997. 

The Board has considered all pertinent aspects of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath, 1 Vet. 
App. 589.  The competent evidence of record does not provide 
a basis which permits an evaluation in excess of 20 percent, 
effective from June 2, 1997, under the applicable diagnostic 
codes outlined above.  Specifically, the medical findings do 
not demonstrate that the degree of impairment resulting from 
the veteran's lumbosacral strain meets or more nearly 
approximates the criteria for a disability rating in excess 
of the 20 percent previously assigned by the RO.  
Accordingly, the veteran's claim for a disability rating in 
excess of 20 percent for lumbosacral strain, effective from 
June 2, 1997, must be denied. 

The Board's inquiry does not end here, however, as the 
determination in a claim placed in appellate status by 
disagreement with the initial rating award, as is the instant 
case, requires that separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal.  See Fenderson, 12 Vet. App. at 
126.  In this case, the RO has determined that the evidence 
shows that the severity of the veteran's lumbosacral 
disability has increased, as of the date of the June 1997 VA 
examination, to a degree which warranted a 20 percent 
disability rating.  The RO also specifically determined that 
the evidence had not shown that the severity of the veteran's 
lumbosacral strain warranted a disability rating in excess of 
10 percent for the period from March 30, 1995, to June 2, 
1997.

The Board notes that it has taken into consideration, as has 
the RO, the concept of "staged ratings" pursuant to the 
guidelines of Fenderson, supra.  Here, the Board finds that 
review of the totality of the evidence does not show any 
distinct period where the veteran's lumbosacral strain met or 
nearly approximated the criteria necessary for an evaluation 
in excess of the 20 percent rating currently assigned.  
Accordingly, the Board concurs with the RO's finding that the 
severity of the veteran's lumbosacral strain warranted a 
disability rating of 20 percent, effective no earlier than 
June 2, 1997.

The Board, for the reasons set forth above, concludes that 
the history, symptoms, and manifestations of the veteran's 
lumbosacral strain are consistent with the 20 percent 
disability rating currently assigned, and that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent either prior to or subsequent to June 2, 
1997.  The evidence is not in relative equipoise, and the 
disability picture, as discussed above, does not approximate 
the criteria for a higher rating.  Accordingly, the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 are 
not for application.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for chronic lumbosacral strain, effective from June 2, 1997, 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for chronic lumbosacral strain, effective from March 30, 
1995, to June 1, 1997, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

